819 F.2d 1142
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.S & G NEWS, INC., Plaintiff-Appellant,v.CITY OF SOUTHGATE, Defendant-Appellee.
No. 86-1637.
United States Court of Appeals, Sixth Circuit.
June 2, 1987.

Before KEITH, KENNEDY and NORRIS, Circuit Judges.
PER CURIAM.


1
Plaintiff appeals from a final judgment of the district court dismissing its action seeking declaratory relief, the cause having been submitted by stipulation to the district court for final decision on the merits.  Plaintiff sought a declaration that certain provisions of the City of Southgate's zoning ordinance were unconstitutional.  Having heard oral argument from counsel for the parties, and upon consideration of the record and briefs, we affirm the judgment of the district court, for the reasons stated in its opinion of July 3, 1986.